20-1754
   Singh v. Garland
                                                                            BIA
                                                                    Thompson, IJ
                                                                    A205 935 828
                           UNITED STATES COURT OF APPEALS
                               FOR THE SECOND CIRCUIT

                                 SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION
TO A SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED
AND IS GOVERNED BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS
COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX
OR AN ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A
PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON ANY PARTY
NOT REPRESENTED BY COUNSEL.

        At a stated term of the United States Court of Appeals
   for the Second Circuit, held at the Thurgood Marshall
   United States Courthouse, 40 Foley Square, in the City of
   New York, on the 22nd day of November, two thousand twenty-
   two.

   PRESENT:
            GERARD E. LYNCH,
            RAYMOND J. LOHIER, JR.,
            STEVEN J. MENASHI,
                 Circuit Judges.
   _____________________________________

   LOVEJEET SINGH,
            Petitioner,

                      v.                                  20-1754
                                                          NAC
   MERRICK B. GARLAND, UNITED
   STATES ATTORNEY GENERAL,
            Respondent.
   _____________________________________

   FOR PETITIONER:                    Jaspreet Singh, Esq., Jackson
                                      Heights, NY.

   FOR RESPONDENT:                    Brian M. Boynton, Acting Assistant
                                      Attorney General; Linda S.
                             Wernery, Assistant Director; Susan
                             Bennett Green, Senior Litigation
                             Counsel, Office of Immigration
                             Litigation, United States
                             Department of Justice, Washington,
                             DC.

    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Lovejeet Singh, a native and citizen of India,

seeks review of a May 18, 2020, decision of the BIA affirming

a June 5, 2018, decision of an Immigration Judge (“IJ”)

denying    Singh’s    application       for   asylum,   withholding   of

removal, and protection under the Convention Against Torture

(“CAT”).     In re Lovejeet Singh, No. A205 935 828 (B.I.A. May

18, 2020), aff’g No. A205 935 828 (Immig. Ct. N.Y. City June

5, 2018).       We assume the parties’ familiarity with the

underlying facts and procedural history.

    We have reviewed the IJ’s decision as modified by the

BIA, and address only the grounds that the BIA relied on.

See Xue Hong Yang v. U.S. Dep’t of Justice, 426 F.3d 520, 522

(2d Cir. 2005).      The applicable standards of review are well

established.         See    8 U.S.C.          § 1252(b)(4)(B)   (“[T]he

                                    2
administrative findings of fact are conclusive unless any

reasonable adjudicator would be compelled to conclude to the

contrary.”); Yanqin Weng v. Holder, 562 F.3d 510, 513 (2d

Cir.    2009)    (reviewing    factual       findings     for    substantial

evidence and questions of law and application of law to facts

de novo).

       Singh alleged past persecution by members of the Congress

Party on account of his support for the Shiromani Akali Dal

Mann Party (“Mann Party”) and his Sikh faith.                    Because the

BIA    assumed   credibility    and       past   persecution,         Singh    was

entitled to a presumption of a well-founded fear of future

persecution.       8 C.F.R.     § 1208.13(b)(1).            However,          that

presumption may be rebutted where a preponderance of the

evidence demonstrates that circumstances have fundamentally

changed.         Id.     §    1208.13(b)(1)(ii).                The     changed

circumstances must “obviate the risk to life or freedom

related to the original claim.”              Kone v. Holder, 596 F.3d

141, 148–49 (2d Cir. 2010).        When assessing whether there has

been such a change in the country of removal, the IJ should

undertake an individualized analysis and consider the most

recent    U.S.   State   Department        report   and    other       evidence


                                      3
submitted by the applicant.          See Passi v. Mukasey, 535 F.3d

98,   101–03    (2d   Cir.   2008)   (remanding   based   on   “cursory

treatment” of issue where agency ignored evidence favorable

to applicant).

      Substantial evidence supports the agency’s conclusion

that conditions have changed such that Singh no longer has a

well-founded fear of persecution from the Congress Party.

The 2017 State Department Report for India establishes that

the Congress Party is no longer in power nationally and it

does not reflect ongoing violence between supporters of the

Congress Party and Singh’s party.           The country conditions

evidence otherwise discusses the treatment of opposition

political parties in Punjab, which is not Singh’s home state,

predates the 2014 election, or fails to describe ongoing

violence.      The evidence indicates there are over 16 million

Sikhs living in India and as of 2013, the Sikh population

faced “little discrimination” across India.          On this record,

the agency did not err in finding that Singh no longer had a

well-founded fear of future persecution from Congress Party

members.    See Kone, 593 F.3d at 149 (presumption of well-

founded fear is rebutted where preponderance of the evidence


                                     4
shows “changed conditions obviate the risk to life or freedom

related to the original claim”).            The agency did not err in

denying asylum, withholding of removal, and CAT protection

because all three claims were based on the same factual

predicate.    See Lecaj v. Holder, 616 F.3d 111, 115–16, 119–

20   (2d   Cir.   2010)   (holding       that   where   record   does   not

demonstrate chance of persecution required for asylum, it

“necessarily fails to demonstrate” the likelihood of harm for

withholding of removal and CAT relief).            For the same reason,

Singh’s pattern or practice argument fails.              He asserts that

he demonstrated a pattern or practice of persecution of

similarly situated individuals.           However, as discussed above,

the more recent country conditions evidence does not reflect

persecution of Mann Party members and Sikhs by the Congress

Party.     To the extent he asserts a pattern or practice of

persecution from other groups, as the Government noted, he

did not exhaust that claim before the agency.              See Lin Zhong

v. U.S. Dep’t of Justice, 480 F.3d 104, 123 (2d Cir. 2007)

(holding that “usually . . . issues not raised to the BIA

will not be examined by the reviewing court”).

     For the foregoing reasons, the petition for review is


                                     5
DENIED.   All pending motions and applications are DENIED and

stays VACATED.

                            FOR THE COURT:
                            Catherine O’Hagan Wolfe,
                            Clerk of Court




                              6